FILED
                                        UNITED STATES DISTRICT COURT
                                                                                                        SEP 2 1 2012
                                                                                                  Clerk, U.S. District & Bankruptcy
                                        FOR THE DISTRICT OF COLUMBIA                             Courts for the District of Columbia

                                                        )
          Antonio T. Potter,                            )
                                                        )
                 Plaintiff,                             )
                                                        )
                         V.                             )
                                                        )
                                                                 Civil Action No.
                                                                                       12 1571
          Special Funds Conservation Committee,         )
                                                        )
                  Defendant.                            )
                                                        )

                                             MEMORANDUM OPINION

                  This matter is before the Court on plaintiffs pro se complaint and application to proceed

          in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

          of subject matter jurisdiction.

                 The subject matter jurisdiction of the federal district courts is limited and is set forth

          generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

          only when a "federal question" is presented or the parties are of diverse citizenship and the

          amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

          plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

          plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

                  Plaintiff is a resident of Rochester, New York, suing an entity in Cheektowaga, New

          York, for workers' compensation. The complaint neither presents a federal question nor

          provides a basis for diversity jurisdiction. A separate Order of dismissal accompanies this

          Memorandum Opinion.
                                                        _[;_;c_c._     &~S_f!vrUc__
          DATE: September      _j_J_, 2012              United States District Judge




-   I)"
                                                                                                                                 3